DETAILED ACTION
This office action is responsive to Amendment filed on March 24, 2021 and Examiner’s Amendment entered on April 9, 2021, in this application Van Sickle et al., U.S. Patent Application No. 16/054,125 (Filed August 8, 2018) claiming priority to US Provisional Patent Application 62/627,969 filed on 2/8/2018 (“Van Sickle”).  Claims 1 – 20 were pending.  Claims 1 – 8, 14, and 15 are amended.  Claims 1 – 20 are allowed.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Mr. Anup Suresh, Registration No. 65,338 on April 5, 2021, to place the case in condition for allowance.
The application has been amended as follows:   Please replace the entire claim set as indicated below.
Listing of Claims
system 
a memory controller that comprises a second non-volatile memory portion and a processing device;	a first hardware interface to communicate data between a host system and the volatile memory portion, and to receive a firmware image; and	a second hardware interface to communicate register data between the host system and the memory controller, to receive a save indication from the host system, and to receive a firmware update indication from the host system, the save indication comprising a register setting that sets a first register with a starting offset and that sets a second register with a length, and the starting offset and the length corresponding to storage of the firmware image on the volatile memory portion, and the starting offset comprising a memory address of the volatile memory portion, the processing device being configured to perform operations comprising:
	in response to receiving the firmware image from the host system via the first hardware interface, causing the firmware image to be stored on the volatile memory portion;	in response to receiving the save indication from the host system via the second hardware interface: 
transferring the firmware image from the volatile memory portion to the first non-volatile memory portion based on the starting offset specified by the first register and the length specified by the second register;

transferring the firmware image from the first non-volatile memory portion to the second non-volatile memory portion of the memory controller; and
in response to receiving the firmware update indication from the host system via the second hardware interface, performing a firmware update of the memory system system 

2.	(Currently Amended) The memory system 

3.	(Currently Amended) The memory system 

4.	(Currently Amended) The memory system 

5.	(Currently Amended) The memory system 

6.	(Currently Amended) The memory system 

7.	(Currently Amended) The memory system system system 

8.	(Currently Amended) A method for a firmware update in a memory system system system system system system 
transferring the firmware image from the volatile memory portion of the memory system system 
verifying the firmware image by inspecting a page of the first non-volatile memory portion to identify a firmware update header; and
transferring the firmware image from the first non-volatile memory portion to a second non-volatile memory portion of the memory controller;
receiving, at the second hardware interface, a firmware update indication from the host system; and	in response to receiving the firmware update indication from the host system via the second hardware interface, performing a firmware update of the memory system system 



10.	(Previously presented) The method of claim 8, wherein the first hardware interface is a double data rate (DDR) random-access memory (RAM) interface.

11.	(Previously presented) The method of claim 8, wherein the first non-volatile memory portion comprises a NAND flash segment.

12.	(Previously presented) The method of claim 11, wherein the second non-volatile memory portion of the memory controller comprises a serial NOR flash segment.

13.	(Previously presented) The method of claim 12, wherein the performing the firmware update comprises:		communicating to the host system that the firmware image is valid and has been received.

14.	(Currently Amended) The method of claim 13, wherein the performing the firmware update further comprises restarting the memory system system 

system system system system system system system system 
transferring the firmware image from the volatile memory portion of the memory system system 

transferring the firmware image from the first non-volatile memory portion to a second non-volatile memory portion of the memory controller;
receiving, at the second hardware interface, a firmware update indication; and	in response to receiving the firmware update indication from the host system via the second hardware interface, performing the firmware update of the memory system system 

16.	(Previously presented) The at least one non-transitory machine readable medium of claim 15, wherein the second hardware interface is a bus that operates in accordance with an Inter-Integrated Circuit (I2C) family of standards.

17.	(Previously presented) The at least one non-transitory machine readable medium of claim 15, wherein the first hardware interface is a double data rate (DDR) random-access memory (RAM) interface.

18.	(Previously presented) The at least one non-transitory machine readable medium of claim 15, wherein the first non-volatile memory portion comprises a NAND flash segment.



20.	(Previously presented) The at least one non-transitory machine readable medium of claim 15, wherein the performing the firmware update comprises:		communicating to the host system that the firmware image is valid and has been received.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/T.H./										April 9, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199